             Case 1:15-cv-02202-AT-GWG Document 83 Filed 07/21/21 Page 1 of 2




                                                                                                         7/21/2021



                                          THE CITY OF NEW YORK
GEORGIA M. PESTANA                       LAW DEPARTMENT                                          JOSEPH ZANGRILLI
Acting Corporation Counsel                      100 CHURCH STREET                                           Senior Counsel
                                                NEW YORK, NY 10007                                 Phone: (212) 356-2657
                                                                                                       Fax: (212) 356-3509
                                                                                              Email: jzangril@law.nyc.gov

                                                                              July 20, 2021


   BY ECF
   Honorable Analisa Torres
   United States Magistrate Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                        Re:   Juanita Williams v. City of New York, et al.,
                              15-CV-02202 (AT) (GWG)


   Your Honor:

                  I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
   Counsel of the City of New York, and the attorney representing Defendants City of New York,
   Police Officer Shawn Moynihan, Police Officer Sheila Ramos and Police Officer Elizabeth
   Allain (hereinafter “Defendants”) in the above referenced matter. Defendants write to
   respectfully request an extension of time to file a letter with the Court, seeking permission to
   move to dismiss Plaintiff’s First Amended Complaint from July 23, 2021 until August 6, 2021
   pursuant to FED. R. CIV. P. 12(b)(6). This is the first request for an extension to file a letter
   seeking to move to dismiss Plaintiff’s First Amended Complaint.

                   In addition, Defendants respectfully request permission to forgo the requirement
   of filing a pre-motion letter pursuant to Rule III(B)(iii) of the Court’s Individual Practices in
   Civil Cases. Defendants are instead requesting permission to file a letter with the Court
   representing their intention to proceed with motion practice and proposing a briefing schedule
   agreed upon in advance by the parties. Defendants make this request in light of the fact that their
   anticipated motion to dismiss will be based on substantially the same grounds as the motion that
   was previously filed on November 21, 2016. (Dkt. Nos. 32 – 35 & 39.) Plaintiff’s counsel, Luke
   Phillips, Esq. consents to both of these requests.

                  By way of background, on July 15, 2021, the Honorable Gabriel W. Gorenstein
   granted Plaintiff’s request for an extension of time to file an amended complaint. (Dkt. No. 77.)
Case 1:15-cv-02202-AT-GWG Document 83 Filed 07/21/21 Page 2 of 2
